On Petition for Rehearing.
Per Curiam.
The court does not charge nor do the judges believe that appellant or his counsel intended to mislead this court by his petition to extend the time *287allowed for perfecting an appeal. But we do think he was mistaken. The petition filed in April stated that the cause was: “An action * * * to set aside an order entered by the defendant, Public Service Commission of Indiana, in a proceeding pending before said commission authorizing the Citizens Gas Company to take over by lease the plant of the defendant, Indianapolis Gas Company, in the city of Indianapolis, and to operate the same, and fixing the rate at which gas should he supplied to the citizens of that city.”
The one filed in June stated: “That such case was brought by him to review the action of the defendant, Public Service Commission of Indiana, in granting the petition of the appellees, Citizens Gas Company and Indianapolis Gas Company, to consolidate the properties of said companies under a leasehold arrangement, and fixing the rate at which gas should he sold.”
But the statement of the nature of the action, as quoted in the original opinion from appellant’s brief, shows that all there is before this court for review is an action to cancel the lease, annul the order approving such lease, and enjoin the carrying out of that order. The brief, on petition for a rehearing admits “that appellant makes no point in his brief with reference 'to rates and that his discussion is confined to questions relating solely to the leasehold.”
An appeal under the provisions of one law cannot be maintained for the sole purpose of reviewing questions as to which the law requires appeals to be taken under a different law.
The petition for a rehearing is overruled.